TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 2, 2015



                                     NO. 03-14-00105-CR


                               Darrell Wayne Parker, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.